Citation Nr: 0424940	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  01-01 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased evaluation for major 
depression; in excess of 50 percent from October 12, 1999 to 
January 29, 2003, and in excess of 70 percent on and after 
January 30, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


INTRODUCTION

The veteran served on active duty from June 1985 to August 
1986.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The RO granted entitlement to service connection for major 
depression with assignment of a 30 percent evaluation 
effective October 12, 1999, date of claim.

In March 2002 the RO granted entitlement to an increased 
evaluation of 50 percent for major depression effective 
October 12, 1999.

In November 2003 the RO granted entitlement to an increased 
evaluation of 70 percent for major depression effective 
January 30, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to her claim in its statement of the case 
furnished to her in December 2000, and multiple supplemental 
statements of the case furnished to her thereafter.

However, she has not been provided specific notice of the 
VCAA and this law's requirements, particularly VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board also notes that the veteran's psychiatric 
symptomatology has been variously diagnosed over the last 
several years; however, no opinion has been expressed as to 
any interrelationship among the various disorders.  
Additionally, the appellant was last examined by VA in 
February 2001 to ascertain the "current" nature and extent 
of severity of her service-connected psychiatric disability 
diagnosed as major depression.  Such examination is somewhat 
dated for the purpose of a current evaluation.
Moreover, the Board notes that there appears to be a 
discrepancy in the record as to whether the appellant is 
still working.  The RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability in November 2003, on the basis 
that her "former" employer indicated that she was still 
gainfully employed.

The claims file contains a letter dated in February 2004 from 
the RO showing that the appellant's application for VA 
Vocational Rehabilitation and Employment Services was denied 
because it had been determined that her disabilities made it 
unreasonable to expect that she could use the VA program to 
obtain and maintain competitive employment.  Her VA 
Vocational and Rehabilitation folder has not been associated 
with the claims file.  In a addition to a contemporaneous VA 
examination, the Board is of the opinion that a VA Social and 
Industrial Survey would also materially assist in the 
adjudication of the claimant's appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her psychiatric 
symptomatology since February 2001.  She 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The VBA AMC should obtain the 
appellant's VA Vocational and 
Rehabilitation file and associate it with 
the claims file.


5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
Social and Industrial Survey of the 
veteran, a copy of which should be 
associated with the claims file.

7.  The VBA AMC should arrange for the 
veteran to be examined by a specialist in 
psychiatry for purpose of ascertaining 
the current nature and extent of severity 
of her service-connected major 
depression.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by major depression.  If there are other 
psychiatric disorders found, in addition 
to major depression, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  


If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such 
disorder(s) is/are causally or 
etiologically related to major 
depression, and if not so related, 
whether the veteran's major depression 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from major depression.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of major depression is changed 
following evaluation, the examiner should 
state whether the new diagnosis 
represents a progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.

The examiner must express an opinion as 
to whether major depression, has rendered 
the veteran unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial increased evaluation for major 
depression.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim for initial increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (200); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


